UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6222



NATHANIEL GLENN, JR.,

                                             Plaintiff - Appellant,

          versus


CANNON, Investigator; CHRISTIAN BROCK; CHRIS
MARCHI,

                                           Defendants -   Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. R. Bryan Harwell, District Judge.
(CA-03-1582-6-27)


Submitted:   July 27, 2005                 Decided:   August 3, 2005


Before KING, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Nathaniel Glenn, Jr., Appellant Pro Se. Andrew Todd Darwin,
HOLCOMBE, BOMAR, GUNN & BRADFORD, PA, Spartanburg, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Nathaniel   Glenn,   Jr.,     seeks   to   appeal   the   district

court’s order granting summary judgment to Defendants in his 42

U.S.C. § 1983 (2000) action.           We dismiss the appeal for lack of

jurisdiction, because the notice of appeal was not timely filed.

               Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).             This appeal period is “mandatory

and jurisdictional.” Browder v. Director, Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

               The district court’s order was entered on the docket on

December 21, 2004.         The notice of appeal was filed on January 25,

2005.*   Because Glenn failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

dismiss the appeal.           We dispense with oral argument because the

facts    and    legal   contentions    are     adequately   presented      in   the

materials      before   the    court   and     argument   would    not    aid   the

decisional process.

                                                                         DISMISSED



     *
      For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to the
court. See Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).

                                       - 2 -